Title: I. To the Inhabitants of the Colony of Massachusetts-Bay, 23 January 1775
From: Adams, John,Novanglus
To: Inhabitants of Massachusetts Bay Colony,Massachusettensis


      
       My Friends,
       
        23 January 1775
       
      
      A Writer, under the signature of Massachusettensis, has addressed you, in a series of papers, on the great national subject of the present quarrel between the British administration and the colonies. As I have not in my possession, more than one of his Essays, and that is in the Gazette of December 26, I will take the liberty, in the spirit of candor and decency, to bespeak your attention, upon the same subject.
      There may be occasion, to say very severe things, before I shall have finished what I propose, in opposition to this writer, but there ought to be no reviling. Rem ipsam dic, mitte male loqui, which may be justly translated, speak out the whole truth boldly, but use no bad language.
      It is not very material to enquire, as others have done, who is the author of the speculations in question. If he is a disinterested writer, and has nothing to gain or lose, to hope or fear, for himself, more than other individuals of your community; but engages in this controversy from the purest principles, the noblest motives of benevolence to men, and of love to his country, he ought to have no influence with you, further than truth and justice will support his argument. On the other hand, if he hopes to acquire or preserve a lucrative employment, to screen himself from the just detestation of his countrymen, or whatever other sinister inducement he may have; as far as the truth of facts and the weight of argument, are in his favour, he ought to be heard and regarded.
      He tells you “that the temporal salvation of this province depends upon an entire and speedy change of measures, which must depend upon a change of sentiments respecting our own conduct and the justice of the British nation.”
      The task, of effecting these great changes, this courageous writer, has undertaken in a course of publications in a news-paper. Nil desperandum is a good motto, and Nil admirari, is another. He is welcome to the first, and I hope will be willing that I should assume the last. The public, if they are not mistaken in their conjecture, have been so long acquainted with this gentleman, and have seen him so often disappointed, that if they were not habituated to strange things, they would wonder at his hopes, at this time to accomplish the most unpromising project of his whole life. In the character of Philanthrop, he attempted to reconcile you, to Mr. Bernard. But the only fruit of his labour was, to expose his client to more general examination, and consequently to more general resentment and aversion. In the character of Philalethes, he essayed to prove Mr. Hutchinson a Patriot, and his letters not only innocent, but meritorious. But the more you read and considered, the more you were convinced of the ambition and avarice, the simulation and dissimulation, the hypocricy and perfidy of that destroying angel.
      This illfated and unsuccessful, tho’ persevering writer, still hopes to change your sentiments and conduct—by which it is supposed that he means to convince you that the system of colony administration, which has been pursued for these ten or twelve years past, is a wise, righteous and humane plan: that Sir Francis Bernard and Mr. Hutchinson, with their connections, who have been the principal instruments of it, are your best friends;—and that those gentlemen in this province, and in all the other colonies, who have been in opposition to it, are from ignorance, error, or from worse and baser causes, your worst enemies.
      This is certainly an inquiry, that is worthy of you: and I promise to accompany this writer, in his ingenious labours to assist you in it. And I earnestly intreat you, as the result of all shall be, to change your sentiments or persevere in them, as the evidence shall appear to you, upon the most dispassionate and impartial consideration, without regard to his opinion or mine.
      He promises to avoid personal reflections, but to penetrate the arcana, and expose the wretched policy of the whigs.—The cause of the whigs is not conducted by intrigues at a distant court, but by constant appeals to a sensible and virtuous people; it depends intirely on their good will, and cannot be pursued a single step without their concurrence, to obtain which all designs, measures and means, are constantly published to the collective body. The whigs therefore can have no arcana: But if they had, I dare say they were never so left, as to communicate them to this writer: you will therefore be disappointed if you expect from him any thing which is true, but what has been as publick as records and news-papers could make it.
      I, on my part, may perhaps in a course of papers, penetrate arcana too. Shew the wicked policy of the Tories—trace their plan from its first rude sketches to its present compleat draught. Shew that it has been much longer in contemplation, than is generally known—who were the first in it—their views, motives and secret springs of action—and the means they have employed. This will necessarily bring before your eyes many characters, living and dead. From such a research and detail of facts, it will clearly appear, who were the aggressors—and who have acted on the defensive from first to last—who are still struggling, at the expence of their ease, health, peace, wealth and preferment, against the encroachments of the Tories on their country—and who are determined to continue struggling, at much greater hazards still, and like the Prince of Orange resolve never to see its entire subjection to arbitrary power, but rather to die fighting against it, in the last ditch.
      It is true as this writer observes, “that the bulk of the people are generally but little versed in matters of state, that they rest the affairs of government where accident has placed them.” If this had not been true, the designs of the tories had been many years ago, entirely defeated. It was clearly seen, by a few, more than ten years since, that they were planning and pursuing the very measures, we now see executing. The people were informed of it, and warned of their danger: But they had been accustomed to confide in certain persons, and could never be persuaded to believe, until prophecy, became history. Now they see and feel, that the horrible calamities are come upon them, which were foretold so many years ago, and they now sufficiently execrate the men who have brought these things upon them. Now alas! when perhaps it is too late. If they had withdrawn their confidence from them in season, they would have wholly disarmed them.
      The same game, with the same success, has been played in all ages and countries, as Massachusettensis observes. When a favourable conjuncture has presented, some of the most intrigueing and powerful citizens have conceived the design of enslaving their country, and building their own greatness on its ruins. Philip and Alexander, are examples of this in Greece—Caesar in Rome—Charles the fifth in Spain—Lewis the eleventh in France—and ten thousand others.
      “There is a latent spark in the breasts of the people capable of being kindled into a flame, and to do this has always been the employment of the disaffected.” What is this “latent spark”? The love of Liberty? a Deo, hominis est indita naturae. Human nature itself is evermore an advocate for liberty. There is also in human nature, a resentment of injury, and indignation against wrong. A love of truth and a veneration for virtue.
      These amiable passions, are the “latent spark” to which those whom this writer calls the “disaffected” apply. If the people are capable of understanding, seeing and feeling the difference between true and false, right and wrong, virtue and vice, to what better principle can the friends of mankind apply, than to the sense of this difference.
      Is it better to apply as, this writer and his friends do, to the basest passions in the human breast, to their fear, their vanity, their avarice, ambition, and every kind of corruption? I appeal to all experience, and to universal history, if it has ever been in the power of popular leaders, uninvested with other authority than what is conferred by the popular suffrage, to persuade a large people, for any length of time together, to think themselves wronged, injured, and oppressed, unless they really were, and saw and felt it to be so.
      
      “They,” the popular leaders, “begin by reminding the people of the elevated rank they hold in the universe as men; that all men by nature are equal; that kings are but the ministers of the people; that their authority is delegated to them by the people for their good, and they have a right to resume it, and place it in other hands, or keep it themselves, whenever it is made use of to oppress them. Doubtless there have been instances, when these principles have been inculcated to obtain a redress of real grievances, but they have been much oftener perverted to the worst of purposes.”
      These are what are called revolution-principles. They are the principles of Aristotle and Plato, of Livy and Cicero, of Sydney, Harrington and Lock.—The principles of nature and eternal reason.—The principles on which the whole government over us, now stands. It is therefore astonishing, if any thing can be so, that writers, who call themselves friends of government, should in this age and country, be so inconsistent with themselves, so indiscreet, so immodest, as to insinuate a doubt concerning them.
      Yet we find that these principles stand in the way of Massachusettensis, and all the writers of his class. The Veteran, in his letter to the officers of the army, allows them to be noble, and true, but says the application of them to particular cases is wild and Utopian. How they can be in general true, and not applicable to particular cases, I cannot comprehend. I thought their being true in general was because, they were applicable to most particular cases.
      Gravity is a principle in nature. Why? because all particular bodies are found to gravitate. How would it sound to say, that bodies in general are heavy; yet to apply this to particular bodies and say, that a guinea, or a ball is heavy, is wild, &c? “Adopted in private life,” says the honest amiable Veteran, “they would introduce perpetual discord.” This I deny, and I think it plain, that there never was an happy private family where they were not adopted. “In the State perpetual discord.” This I deny, and affirm that order, concord and stability in the state, never was or can be preserved without them. “The least failure in the reciprocal duties of worship and obedience in the matrimonial contract would justify a divorce.” This is no consequence from those principles. A total departure from the ends and designs of the contract, it is true, as elopement and adultery, would by these principles justify a divorce, but not the least failure, or many smaller failures in the reciprocal duties, &c. “In the political compact, the smallest defect in the prince a revolution.” By no means. But a manifest design in the Prince, to annul the contract on his part, will annul it on the part of the people. A settled plan to deprive the people of all the benefits, blessings and ends of the contract, to subvert the fundamentals of the constitution—to deprive them of all share in making and executing laws, will justify a revolution.
      The author of a “Friendly Address to all reasonable Americans”, discovers his rancour against these principles, in a more explicit manner, and makes no scruples to advance the principles of Hobbs and Filmer, boldly, and to pronounce damnation, ore rotunda, on all who do not practice implicit passive obedience, to all established government, of whatever character it may be.
      It is not reviling, it is not bad language, it is strictly decent to say, that this angry bigot, this ignorant dogmatist, this foul mouthed scold, deserves no other answer than silent contempt. Massachusettensis and the Veteran, I admire, the first for his art, the last for his honesty.
      Massachusettensis, is more discreet than either of the others. Sensible that these principles would be very troublesome to him, yet conscious of their truth, he has neither admitted nor denied them. But we have a right to his opinion of them, before we dispute with him. He finds fault with the application of them. They have been invariably applied in support of the revolution and the present establishment—against the Stuarts, the Charles’s and James’s,—in support of the reformation and the protestant religion, against the worst tyranny, that the genius of toryism, has ever yet invented, I mean the Romish superstition. Does this writer rank the revolution and present establishment, the reformation and protestant religion among his worst of purposes? What “worse purpose” is there than established tyranny? Were these principles ever inculcated in favour of such tyranny? Have they not always been used against such tyrannies, when the people have had knowledge enough to be apprized of them, and courage to assert them? Do not those who aim at depriving the people of their liberties, always inculcate opposite principles, or discredit these?
      “A small mistake in point of policy” says he, “often furnishes a pretence to libel government and perswade the people that their rulers are tyrants, and the whole government, a system of oppression.” This is not only untrue, but inconsistent with what he said before. The people are in their nature so gentle, that there never was a government yet, in which thousands of mistakes were not overlooked. The most sensible and jealous people are so little attentive to government, that there are no instances of resistance, until repeated, multiplied oppressions have placed it beyond a doubt, that their rulers had formed settled plans to deprive them of their liberties; not to oppress an individual or a few, but to break down the fences of a free constitution, and deprive the people at large of all share in the government and all the checks by which it is limitted. Even Machiavel himself allows, that not ingratitude to their rulers, but much love is the constant fault of the people.
      This writer is equally mistaken, when he says, the people are sure to be loosers in the end. They can hardly be loosers, if unsuccessful: because if they live, they can but be slaves, after an unfortunate effort, and slaves they would have been, if they had not resisted. So that nothing is lost. If they die, they cannot be said to lose, for death is better than slavery. If they succeed, their gains are immense. They preserve their liberties. The instances in antiquity, which this writer alludes to, are not mentioned and therefore cannot be answered, but that in the country from whence we are derived, is the most unfortunate for his purpose, that could have been chosen. The resistance to Charles the first and the case of Cromwell, no doubt he means. But the people of England, and the cause of liberty, truth, virtue and humanity, gained infinite advantages by that resistance. In all human probability, liberty civil and religious, not only in England but in all Europe, would have been lost. Charles would undoubtedly have established the Romish religion and a despotism as wild as any in the world. And as England has been a principal bulwark from that period to this, of civil liberty and the protestant religion in all Europe, if Charles’s schemes had succeeded, there is great reason to apprehend that the light of science would have been extinguished, and mankind, drawn back to a state of darkness and misery, like that which prevailed from the fourth to the fourteenth century. It is true and to be lamented that Cromwell did not establish a government as free, as he might and ought; but his government was infinitely more glorious and happy to the people than Charles’s. Did not the people gain by the resistance to James the second? Did not the Romans gain by resistance to Tarquin? Without that resistance and the liberty that was restored by it would the great Roman orators, poets and historians, the great teachers of humanity and politeness, the pride of human nature, and the delight and glory of mankind, for seventeen hundred years, ever have existed? Did not the Romans gain by resistance to the Decimvirs? Did not the English gain by resistance to John, when Magna Charta was obtained? Did not the seven united provinces gain by resistance to Phillip, Alva and Gran­vell? Did not the Swiss Cantens, the Genevans and Grissons, gain by resistance to Albert and Grisler?
      
       NOVANGLUS
      
     